DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received October 16, 2022.  Claim 2 has been canceled. Claims 1, 3-9, 17-33 have been amended.  No new claims have been added.  Therefore, claims 1 and 3-33 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/16/2022 have been fully considered but they are not persuasive. 
In the remarks applicant recites the limitations and amendments submitted arguing that under step 2A prong 1, the claimed subject matter is patent eligible.  Specifically applicant argues that the amended claim provides a technical solution to a technical problem of evaluating autonomous vehicle technologies in determining the role of the autonomous operation features controlling a vehicle in causing an accident.  The applicant argues that the claimed subject matter recites limitations that cannot be practically performed entirely in the human mind.  Applicant argues that the limitation “determining...intended control actions of the one or more autonomous operation features based on control signals”, “determining ...the operation of the vehicle based on sensor data...comparing the intended control actions of the ...autonomous operation features against the determined operation of the vehicle to determine a relative fault” are processes which cannot practically be performed using mental processes.   The examiner respectfully disagrees.  The claim limitations recites the limitations “determining ...intended controls of autonomous operation features based on control signals, determining the operation of the vehicle based on sensor data, comparing intended control actions of operation features against determined operation of the vehicle to determine a relative fault.  These limitations as drafted are a simple process that under its broadest interpretation covers the performance of the limitations in the mind but for the recitation of “one or more processors.”  That is other than reciting “by one or more processors”, nothing in the claim elements preclude the step from being practically performed in the mind.  For example, but for the “one or more processors”, the language of the claim encompasses a person looking at data and forming a simple judgement.  A simple vehicle operation could be an autonomous vehicle operation of a turn signal turning on/off where the human mind could observe visually/audibly whether the turn signal operation occurred and determining mentally based on the expected operation and the actual operation whether the operation was a fault.  This example could be substituted with other vehicle operations as well such as braking, acceleration, etc...  The mere nominal recitation of “one or more processors” does not take the claim limitations out of the mental processing grouping.  Applicant’s argument is not persuasive. 
In the remarks applicant argues that the previous advisory action (09/15/2022) asserts that the “determining operation ...based on sensor data, comparing intended control actions ...against determine operations to determine ...fault, mimics mental processes of observation.  The applicant states that the analysis that the human mind can receive sensor data such as a sequence of angles and determine the operation of vehicle on how is the turning using sensor data is difficult to follow.   The examiner respectfully disagrees.  The human mind is capable of determining whether a vehicle is turning based on sensor data by observation of visual or audio means.   A turn signal (sensor) provides visual and audio information and the movement of the vehicle provide visual and physical sensation of the vehicle turning which can be determined using mental process of the awareness of the force on the human body and vehicle in a turn.   The rejection is maintained. 
In the remarks applicant points out that the mere involvement of an abstract idea does not necessarily determine that claimed subject matter is abstract.  Applicant repeats the argument that the limitations “determining...intended control actions of autonomous operation features based on control signals, determining the operation of the vehicle based on sensor data does not recite abstract concepts of commercial interaction or risk mitigation.  The examiner respectfully disagrees.  The claim subject matter when considered as a whole in light of the specification is directed toward collecting and analyzing data to determine a fault of operation of the vehicle of the operator or by the autonomous operation of the vehicle for determining risk, pricing and offering of insurance policies where vehicle operation is partially or fully automated (see para 0003).   Para 0021 of the specification explicitly states “receive the operating data and may process this data to determine the cause of and fault for the accident. These fault determination may then be used, at least in part (i.e., wholly or partially), to determine coverage levels associated with an insurance policy associated with the vehicle and/or an adjustment to risk levels associated with the autonomous operation features.”  Accordingly the focus of the claimed limitations in light of the specification is for risk mitigation and commercial activity.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter is patent eligible.  Specifically applicant argues that amended claim 41 recites additional limitations which integrates the alleged judicial exception into a practical application (i.e. evaluating the role of ...autonomous operations features controlling a vehicle in causing an accident).   Applicant makes the statement that the claimed subject matter improves the functioning of a computer or technical field.   Applicant states that the “determining ...intended control actions of ...autonomous operation features based on control signals, determining ...the operation of the vehicle based on sensor data...comparing the intended control actions of ...autonomous operation features against the determined operation of the vehicle to determine relative fault” provides specific improvements to the field of autonomous vehicle technology.  The examiner respectfully disagrees.  The limitations recited do not impact or improve technology or autonomous operation controls, they merely analyze those operations to determine fault which is an abstract concept directed toward analyzing risk data to determine risk.  The technology “one or more processors” and their operations do not impose meaningful limits upon the abstract idea of analyzing risk data to determine risk.  The applicant makes conclusory statements and fails to point out how analyzing risk to determine risk improve autonomous operations or technology.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that the claim limitations improve the use of autonomous operation features by determining from sensor/vehicle data who was in control of the vehicle at the time of an accident so as to determine whether the autonomous operation features functioned correctly to avoid the accident.  The examiner does not find applicant’s argument persuasive.  The applicant has not explained how determining whether the autonomous vehicle operation controlling the vehicle or user at time of an accident as any impact on improving the use of autonomous operations features.  The determination of vehicle control does not change or improve how the autonomous vehicle is controls the vehicle.  It does not change the ordinary capacity of the autonomous vehicle control usage.  The rejection is maintained.
In the remarks applicant argues that the previous Advisory action (09/15/2022) asserts that determining whether a machine is working properly is a long held practice in technology.  Applicant argues that the claim limitations of claim 41 not only recite determining fault but also how to determine fault using telematics data which is not recited at a high level of whether a machine is operating properly.  The examiner respectfully disagrees.  The use of telematics data merely confines the data content to a particular data source.  Using telematic data is the applying of a technology to provide data for determining fault of a machine.  The specific data content does not further limit the ordinary capability of autonomous vehicle operations based on sensors.  The application of the applying collected/sensor data to determine whether a machine is operating properly is a long held practice in machine operation analysis for detecting machine operation faults.  As evidence the examiner provides US Pub No. 2007/0088454 A1 by Jalluri et al;  US Pub No. 2003/0089183 A1 by Jacobsen et al- para 0037, WO 2008/154097 A1 by Vian et al; US Pub No. 2004/0088089 A1 by Bauer et al- para 0032 “data can be read out and analyzed by means of suitable evaluation devices. On the basis of the analysis results it is easily possible to determine whether an operator control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to the accident.”.  The rejection is maintained.  
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant argues that amended claim 41 recites additional elements that are unconventional and improves technology by providing a particular solution to a problem in a particular way to achieve a desired outcome.  Applicant argues that the claim limitations address a computer centric challenge of evaluating autonomous vehicle technologies to determine the role of the autonomous features controlling a vehicle causing an accident.  Applicant points to the limitations “determining ...intended control actions of ...autonomous operation features...; determining... the operation of the vehicle based on ...data...comparing the intended control actions of ...autonomous operation features against the determine operation of the vehicle to determine relative fault”, stating that such processes are unconventional and not well understood.  The examiner respectfully disagrees with the premise of applicant’s argument.  The applicant appears to identify the additional elements that are unconventional and improves technology to be the determining intended operations, determining actual operations and comparing intended operations to actual operations.   However, applicant does not explain how analyzing machine operations based on intended and actual operations improves technology.  Technology is not impacted simply because the operations of a machine is analyzed to determine fault.  The claim limitations do not recite any functions which actually modify or address any technical issues or improve the operation of the machine controls.  Rather the arguments and limitations makes clear that the result of the analysis is to determine whether there was a fault related to the machine operations.  The claim high level generic determining/comparing limitations are applied by “one or more processors” not to address computer centric problems but instead to analyze machine control defaults.  The applicant has also not explained how “evaluating autonomous vehicle technologies to determine the role of the autonomous features controlling a vehicle causing an accident” is a computer centric problem as the evaluation of the role of autonomous control features of a vehicle in an accident does not address any problems rooted in computer technology.  As stated above, the application of the applying collected/sensor data to determine whether a machine is operating properly is a long held practice in machine operation analysis for detecting machine operation faults.  As evidence the examiner provides US Pub No. 2007/0088454 A1 by Jalluri et al;  US Pub No. 2003/0089183 A1 by Jacobsen et al- para 0037, WO 2008/154097 A1 by Vian et al; US Pub No. 2004/0088089 A1 by Bauer et al- para 0032 “data can be read out and analyzed by means of suitable evaluation devices. On the basis of the analysis results it is easily possible to determine whether an operator control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to the accident.”.  The rejection is maintained.
In the remarks applicant makes the conclusory statement that the determining and comparing limitations above improve the effective use of autonomous operation features.  Conclusory statements are not persuasive, the applicant how not explained how analyzing machine control for defaults improves the use of the autonomous operation features.   The rejection is maintained.
In the remarks applicant points to the previous Advisory action (09/15/2022) arguing that the assertation that the functions recited are simple and the combination of parts is not to perform a particular technical process to solve a problem rooted in technology, but rather a combination of parts to analyze activity and compare intended machine activity with operation activity to determine a fault” fails to consider using telematic data to perform the analysis.  The applicant does not explain how the source of the data used for the analysis to determining whether machine operations relative fault has any impact on the technical process.   The claims and specification merely state that the source of the data are sensors.  The claim limitations do not recite that the sensors perform any functions beyond their ordinary capacity for there ordinary intended use (i.e. collect data).  Applicant statement with respect to telematic data for use in analysis of determining machine fault negates the analysis of the advisory action.  Statements by the applicant that are conclusory are not persuasive.  The rejection is maintained.
 In the remarks applicant repeats the argument that amended claim 41 is patent eligible under step 2A prong 1 as the claimed subject matter does not fall within the enumerated abstract categories.  The examiner respectfully disagrees.  See response above. 
In the remarks applicant argues that based on the arguments above independent claims 51 and 57 due to the similar elements of claim 41 are patent eligible.  The examiner respectfully disagrees, see response above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-60 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 41-50:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 41 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 41 recites method steps (1) receiving ...operating data (2) receiving  ...information regarding use levels of ...operation features (3) determining ...intended control actions of autonomous features (4) determining operation of the vehicle (5) determining ...allocation of fault for collision ...determining that the use levels indicate ...autonomous operation features to control aspect of operation during collision ...comparing intended control actions ...against operation of vehicle indicated by sensor.    The analysis of the “determining” step finds that the determining step does not implement any tangible action but instead merely analyzes data to determine an outcome.  The additional language “without human intervention” does not further limit the determining function as there is no action upon which a human would intervene.  Rather the determining step is merely analysis of data which are processes that can be performed using mental processes. 
The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting one or more processor to perform the “receiving” “determining” and “comparing”, nothing in the claim element precludes the step from practically being performed in the mind.   The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receive data mimic human thought processes of observation.  These limitations as drafted are a simple process that under its broadest interpretation covers the performance of the limitations in the mind but for the recitation of “one or more processors.”  That is other than reciting “by one or more processors”, nothing in the claim elements preclude the step from being practically performed in the mind.  For example, but for the “one or more processors”, the language of the claim encompasses a person looking at data and forming a simple judgement.  A simple vehicle operation could be an autonomous vehicle operation of a turn signal turning on/off where the human mind could observe visually/audibly whether the turn signal operation occurred and determining mentally based on the expected operation and the actual operation whether the operation was a fault.  This example could be substituted with other vehicle operations as well such as braking, acceleration, etc...  The mere nominal recitation of “one or more processors” does not take the claim limitations out of the mental processing grouping.  Accordingly the claim limitations mimics mental process of analysis and decision, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving and analyzing autonomous vehicle operation features and vehicle operations to determine an allocation of fault for a collision.  The claim subject matter when considered as a whole in light of the specification is directed toward collecting and analyzing data to determine a fault of operation of the vehicle of the operator or by the autonomous operation of the vehicle for determining risk, pricing and offering of insurance policies where vehicle operation is partially or fully automated (see para 0003).   Para 0021 of the specification explicitly states “receive the operating data and may process this data to determine the cause of and fault for the accident. These fault determination may then be used, at least in part (i.e., wholly or partially), to determine coverage levels associated with an insurance policy associated with the vehicle and/or an adjustment to risk levels associated with the autonomous operation features.”  The specification makes clear that the determination of an allocation of fault is to determine risk and pricing for vehicle insurance policies.   Such concepts can be found in the abstract category of commercial interactions and risk mitigation.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving operating data-insignificant extra solution activity.  The wherein clause does not further limit the operation of the processor but rather limits the data source and the generated data content received.  Limitation (2) receiving information regarding use level of autonomous operation features-an insignificant extra solution activity.  The wherein clause does not further limit the receiving operation of the processor but rather limits the data content received. Limitation (3) determining intended control actions of operation features- directed toward analyzing machine operation action- common business practice (4) determining operation of vehicle based on data – common business practice (5) determining an allocation of a fault for collision- directed toward risk analysis where the determining includes determining use levels indicate operation features and operated to control vehicle operation during the collision and comparing the intended control action against operation of the vehicle- a common business practice of risk analysis.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts Limitations 1 and 2 are an insignificant extra solution of gathering data.  The combination of limitations 1-2 and 3-5 are directed toward determining allocation of fault in collision based on data collected and analyzed – a common business practice of analyzing data to determine risk.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather a business practice of analyzing data to determine risk.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward gathering and analyzing data in order to determine an allocation of fault in a collision.  Allocation of fault is a business practice.  According the claimed limitations as a whole fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving and analyzing data in order to determine fault allocation of a collision which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice of determining fault allocation of a collision and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea is “one or more processors” –is purely functional and generic. Nearly every computer implementation of a method will include “one or more processors” capable of performing the basic calculation, storage, and transmission functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and routing data ----are some of the most basic functions of a computer. The limitation “the transaction code associated with payment account number (PAN) for the account and time of expiration are not steps, but recitations of what transaction code is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational. The transaction code association with account information have no effect upon the transmitting steps, and there are no recited linkage steps between the content associated with the transaction code and the transmitting step. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification recites:
[0023] In another aspect, a computer system for determining fault relating to a collision or other loss may be provided. The computer system may include one or more processors, one or more communication modules adapted to communicate data, and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The system may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0064] In one computer-implemented method of adjusting or generating an insurance policy, (l) data may be captured by a processor (such as via 'wireless communication) to determine the autonomous or semi-autonomous technology or functionality associated with a specific vehicle that is, or is to be, covered by insurance; (2) the received data may be compared by the processor to a stored baseline of vehicle data (such as actual accident information, and/or autonomous or semi-autonomous vehicle testing data); (3) risk may be identified or assessed by the processor based upon the specific vehicle's ability to make driving decisions and/or avoid or mitigate crashes; (4) an insurance policy may be adjusted (or generated or created), or an insurance premium may be determined by the processor based upon the 1isk identified that is associated with the specific vehicle's autonomous or semi-autonomous ability or abilities; and/or (5) the insurance policy and/or premium may be presented on a display or otherwise provided to the policyholder or potential customer for their review and/or approval. The method may include additional, fewer, or alternate actions, including those discussed below and elsewhere herein.


[0085] The server 140 may further include a number of software applications stored in a program memory 160. The various software applications on the server 140 may include an autonomous operation information monitoring application 141 for receiving information regarding the vehicle 108 and its autonomous operation features, a feature evaluation application 142 for determining the effectiveness of autonomous operation features under various conditions, a compatibility evaluation application 143 for detem1ining the effectiveness of combinations of autonomous operation features, a risk assessment application 144 for determining a risk category associated with an insurance policy covering an autonomous vehicle, and an autonomous vehicle insurance policy purchase application 145 for offering and facilitating purchase or renewal of an insurance policy covering an autonomous vehicle. The various software applications may be executed on the same computer processor or on different computer processors

The use of telematics data merely confines the data content to a particular data source.  Using telematic data is the applying of a technology to provide data for determining fault of a machine.  The specific data content does not further limit the ordinary capability of autonomous vehicle operations based on sensors.  The application of the applying collected/sensor data to determine whether a machine is operating properly is a long held practice in machine operation analysis for detecting machine operation faults.  As evidence the examiner provides US Pub No. 2007/0088454 A1 by Jalluri et al;  US Pub No. 2003/0089183 A1 by Jacobsen et al- para 0037, WO 2008/154097 A1 by Vian et al; US Pub No. 2004/0088089 A1 by Bauer et al- para 0032 “data can be read out and analyzed by means of suitable evaluation devices. On the basis of the analysis results it is easily possible to determine whether an operator control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to the accident.”. The specification is silent with respect to any particular technical process or special programming.  Rather the specification discloses basic processors with high level functions in order to perform the abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 42-50 these dependent claim have also been reviewed with the same analysis as independent claim 41.  Dependent claim 42 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 43 is direct5ed toward insurance coverage levels- a common business practice.  Dependent claim 44 is directed toward determining coverage levels based on fault allocation of operator- a common business practice.  Dependent claim 45 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  Dependent claim 46 is directed toward determining collision fault between operator, third party, autonomous vehicle operation- a common business practice.  Dependent claim 47 is directed toward determining fault allocation based on collision and vehicle movement data- a common business practice.  Dependent claim 48 is directed toward determining fault allocation based on control features of autonomous vehicle-a common business practice.  Dependent claim 49 is directed toward determining fault allocation based on determining control signals generated by one or more autonomous operation features of one or more additional vehicles- a common business practice.  Dependent claim 50 is directed toward receiving a selection of options and adjusting insurance policy based on user selections- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 41. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 42-50 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 51-56:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 51 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 51 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity discussed with respect to claim 41.
STEP 2A Prong 2: System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 51 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 41.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer system comprising one or more processor and a non-transitory program memory coupled to the one or more processors and storing instructions that when executed by the process perform the functions claimed–is purely functional and generic. Nearly every computer system for implementing a process will include a “processor” capable of performing the basic computer functions -of “receiving”, “determining...comparing”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 12 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 41, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[00231 In another aspect, a computer system for determining fault relating to a collision or other loss may be provided. The computer system may include one or more processors, one or more communication modules adapted to communicate data, and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The system may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0089] The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications. One of the plurality of applications 230 may be an autonomous vehicle operation application 232 that may be implemented as a series of machine-readable instructions for performing the various tasks associated with implementing one or more of the autonomous operation features according to the autonomous vehicle operation method 300. Another of the plurality of applications 230 may be an autonomous communication application 234 that may be implemented as a series of machine-readable instructions for transmitting and receiving autonomous operation infom1ation to or from external sources via the communication module
220. Still another application of the plurality of applications 230 may include an autonomous operation monitoring application 236 that may be implemented as a series of machine-readable instructions for sending information regarding autonomous operation of the vehicle to the server 140 via the network 130.

[0277] Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware. In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software
(e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.

[0278] In various embodiments, a hardware module may be implemented mechanically or electronically. For example, a hardware rnodule may comprise dedicated circuitry or logic that is permanently configured (e.g., as a special-purpose processor, such as a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC) to perform certain operations.
A hardware module may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations. It will be appreciated that the decision to implement a hardware module mechanically, in dedicated and permanently configured circuitry, or in temporarily configured circuitry (e.g., configured by software) may be driven by cost and time considerations.

[0279] Accordingly, the term "hardware" should be understood to encompass a tangible entity, be that an entity that is physically constructed, permanently configured (e.g., hardwired), or temporarily configured (e.g., programmed) to operate in a certain manner or to perform certain operations described herein. Considering embodiments in which hardware is temporarily configured (e.g., programmed), the hardware need not be configured or instantiated at any one instance in time. Software may accordingly configure a processor, for example, to constitute a particular hardware module at one instance of time and to constitute a different hardware module at a different instance of time. Hardware elements can provide information to, and receive information from, other hardware elements. Accordingly, the described hardware may be regarded as being communicatively coupled

The specification makes clear that the system can comprise any known generic computer elements and that the process claimed is directed toward using computer technology to apply the abstract idea. 
The use of telematics data merely confines the data content to a particular data source.  Using telematic data is the applying of a technology to provide data for determining fault of a machine.  The specific data content does not further limit the ordinary capability of autonomous vehicle operations based on sensors.  The application of the applying collected/sensor data to determine whether a machine is operating properly is a long held practice in machine operation analysis for detecting machine operation faults.  As evidence the examiner provides US Pub No. 2007/0088454 A1 by Jalluri et al;  US Pub No. 2003/0089183 A1 by Jacobsen et al- para 0037, WO 2008/154097 A1 by Vian et al; US Pub No. 2004/0088089 A1 by Bauer et al- para 0032 “data can be read out and analyzed by means of suitable evaluation devices. On the basis of the analysis results it is easily possible to determine whether an operator control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to the accident.”.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 52-56 these dependent claim have also been reviewed with the same analysis as independent claim 51.  Dependent claim 52 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 53 is directed toward insurance coverage levels- a common business practice.  Dependent claim 54 is directed toward determining coverage levels based on fault allocation of operator- a common business practice.  Dependent claim 55 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  Dependent claim 56 is directed toward receiving a selection of options and adjusting insurance policy based on user selections- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 51. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 52-56 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 57-60:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 57 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 57 instructions corresponds to the steps of method claim 41.  Therefore, claim 57 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity discussed with respect to claim 41.
STEP 2A Prong 2: Medium claim 57 instructions corresponds to the steps of method claim 41.  Therefore, claim 57 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 41.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a tangible non-transitory computer-readable medium storing instructions that when executed by a process perform the abstract idea–is purely functional and generic. Nearly every computer system for implementing a process will include a “processor” capable of performing the basic computer functions -of “receiving”, “determining...comparing”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 51 functions corresponds to the steps of method claim 41.  Therefore, claim 12 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 41, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[0024] In yet another aspect, a tangible, non-transitory computer-readable medium storing instructions for detem1ining fault relating to a collision or other loss may be provided. The instructions may, when executed by at least one processor of a computer system, cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive operating data regarding operation of the vehicle during a time period including the time of the accident, receive information regarding use levels of the one or more autonomous operation features during the time period including the time of the accident, determine an allocation of fault for the accident based upon the received operating data and the use levels of the one or more autonomous operation features, and/or determine one or more coverage levels associated with a vehicle insurance policy based upon the determined allocation of fault. The indication of the accident may be generated based upon the received operating data. The operating data may include information from one or more sensors disposed within the vehicle and/or information regarding the operation of the one or more autonomous operation features. Additionally, the autonomous operation features may include one or more autonomous communication features, in which case the operating data may include communication data from external sources. The instructions of the computer-readable medium may include additional, fewer, or alternate actions, including those discussed elsewhere herein.

[0277] Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware. In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.


The specification makes clear that the medium can comprise any known tangible generic computer elements and that the process claimed is directed toward using computer technology to apply the abstract idea. 
The use of telematics data merely confines the data content to a particular data source.  Using telematic data is the applying of a technology to provide data for determining fault of a machine.  The specific data content does not further limit the ordinary capability of autonomous vehicle operations based on sensors.  The application of the applying collected/sensor data to determine whether a machine is operating properly is a long held practice in machine operation analysis for detecting machine operation faults.  As evidence the examiner provides US Pub No. 2007/0088454 A1 by Jalluri et al;  US Pub No. 2003/0089183 A1 by Jacobsen et al- para 0037, WO 2008/154097 A1 by Vian et al; US Pub No. 2004/0088089 A1 by Bauer et al- para 0032 “data can be read out and analyzed by means of suitable evaluation devices. On the basis of the analysis results it is easily possible to determine whether an operator control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to the accident.”.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 58-60 these dependent claim have also been reviewed with the same analysis as independent claim 57.  Dependent claim 58 is directed toward determining coverage levels associated with an insurance policy based on allocation of fault- a common business practice.  Dependent claim 59 is directed toward insurance coverage levels- a common business practice.  Dependent claim 60 is directed toward coverage levels based on proportion of fault allocated to vehicle operator- a common business practices.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 57. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 58-60 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 41 and 46-48; Claim 51; Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0088089 A1 by Bauer et al (Bauer), and further in view of US Patent No. 9,274,525 B1 by Ferguson et al (Ferguson)
In reference to Claim 41:
Bauer teaches:
(Currently Amended) A computer-implemented method for fault determination ((Bauer) in at least para 0006), comprising:
receiving,...operating data of a vehicle during a collision, wherein the operating data includes sensor data from one or more vehicle sensors regarding positions of objects in proximity to the vehicle within a vehicle operating environment, and control signals generated by one or more autonomous operation features of the vehicle to control the vehicle ((Bauer) in at least para 0010, para 0013 wherein the prior art teaches actual vehicle data determined by sensor device including position, directions signals and movement data; para 0023, para 0033 wherein the prior art teaches controller for controlling distance between vehicles coupled with radar, para 0040); 
receiving, ... information regarding use levels of the one or more autonomous operation features during the collision, wherein the use levels indicate a configuration of at least one of the one or more autonomous operation features enabled during the collision ((Bauer) in at least para 0032-0035); 
determining,... intended control actions of the one or more autonomous operation features based on the control signals ((Bauer) in at least para 0026 wherein the prior art teaches operation controls elements used by preset driver request; para 0027-0030); 
determining, ... the operation of the vehicle based upon the sensor data ((Bauer) in at least para 0017, para 0023, para 0025-0026, para 0033-0035, para 0038, para 0041): and 
automatically determining,...and without human involvement, an allocation of a fault for the collision based upon the operating data and the use levels of the one or more autonomous operation features, wherein the allocation of the fault is determined by: (i) determining that the use levels indicate the one or more autonomous operation features were configured and operated to control an aspect of an operation of the vehicle during the collision, and (ii) comparing the intended control actions of the one or more autonomous operation features against the determined operation of the vehicle to determine a relative fault between the one or more autonomous operation features and other control components configured to implement control actions for the vehicle (Bauer) in at least para 0026, para 0028-0030, para 0032-0035, para 0041, para 0043).
Bauer does not explicitly teach the term comparing, however, the prior art does teach evaluating whether an operation control fault of the driver, a fault in the signal forwarding or in the motor vehicle electronics or some other cause has led to an accident, which suggest comparing information 
Bauer does not explicitly teach:
Steps performed “by one or more processors”
Ferguson teaches:
receiving, by one or more processors ((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3), operating data of a vehicle during a collision, wherein the operating data includes sensor data from one or more vehicle sensors regarding positions of objects in proximity to the vehicle within a vehicle operating environment, and control signals generated by one or more autonomous operation features of the vehicle to control the vehicle ((Ferguson) in at least Col 11 lines 8-26, Col 13 lines 8-18);
receiving, by one or more processors((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3), information regarding use levels of the one or more autonomous operation features during the collision, wherein the use levels indicate a configuration of at least one of the one or more autonomous operation features enabled during the collision ((Ferguson) in at least Col 2 lines 18-26); 
determining, by one or more processors ((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3), intended control actions of the one or more autonomous operation features based on the control signals ((Ferguson) in at least FIG. 6-7; Col 12 lines 54-Col 13 lines 1-2); 
determining, by the one or more processors ((Ferguson) in at least Abstract; Col 1 lines 49-Col 2 lines 1-3, Col 2 lines 27-32) . the operation of the vehicle based upon the sensor data ((Ferguson) in at least Col 13 lines 18-33): and 
automatically determining, by the one or more processors and without human involvement ((Ferguson) in at least Col 2 lines 36-54), an allocation of a fault ... based upon the operating data and the use levels of the one or more autonomous operation features, wherein the allocation of the fault is determined by: (i) determining that the use levels indicate the one or more autonomous operation features were configured and operated to control an aspect of an operation of the vehicle ..., and (ii) comparing the intended control actions of the one or more autonomous operation features against the determined operation of the vehicle to determine a relative fault between the one or more autonomous operation features and other control components configured to implement control actions for the vehicle ((Ferguson) in at least FIG. 9; Col 13 lines 52-Col 14 lines 1-53, Col 16 lines 18-42)
Both Bauer and Ferguson analyze autonomous vehicle operations using computer elements.  Ferguson teaches the motivation of applying the method using a processor to perform the steps of receiving, determining and comparing in order to determine a result based on sensor data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic computer elements (i.e. system) for receiving and analyzing sensor data of Bauer to include one or more processors as taught by Ferguson since Ferguson teaches the motivation of applying the method using a processor to perform the steps of receiving, determining and comparing in order to determine a result based on sensor data.
Both Bauer and Ferguson are directed toward analyzing autonomous vehicle operations.  Ferguson teaches the motivation of comparing an expected state of operation with second recorded states in order to determine the variation points between the expected state and the recorded state so that actions can be taken in response to autonomous failure.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the evaluation for determining fault of sensor or motor operation of Bauer to include comparing an expected state of operation to a recorded state of operation as taught by Ferguson since Ferguson teaches the motivation of comparing an expected state of operation with second recorded states in order to determine the variation points between the expected state and the recorded state so that actions can be taken in response to autonomous failure.  
In reference to Claim 46:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 46.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above),
wherein determining the allocation of the fault further includes allocating the fault for the collision between one or more of : a vehicle operator, the one or more autonomous operation features as a group, each of the one or more autonomous operation features separately, or a third party.((Bauer) in at least para 0032)
In reference to Claim 47:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 47.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above),
wherein determining the allocation of the fault further includes determining one or more of: a point of impact on the vehicle, a point of impact on one or more additional vehicles, a velocity of the vehicle, a velocity of the one or more additional vehicles, a movement of the vehicle, a movement of the one or more additional vehicles, a location of one or more obstructions, a movement of the one or more obstructions, a location of one or more pedestrians, a movement of the one or more pedestrians, a measure of road surface integrity, a measure of road surface friction, a location of one or more traffic signs, a location of one or more traffic signals, or an indication of a state of the one or more traffic signals.((Bauer) in at least para 0004, para 0013, para 0016, para 0023, para 0027, para 0036, para 0039)
In reference to Claim 48:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 48.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above),
Bauer does not explicitly teach:
wherein determining the allocation of the fault further includes determining a control signal generated by the one or more autonomous operation features of the vehicle.
Ferguson teaches:
wherein determining the allocation of the fault further includes determining a control signal generated by the one or more autonomous operation features of the vehicle.((Ferguson) in at least Abstract; Col 1 lines 49-Col 2 lines 1-2, Col 2 lines 27-54, Col 4 lines 21-33, Col 11 lines 27-37)
Both Bauer and Ferguson are directed toward analyzing autonomous vehicle operations.  Ferguson teaches the motivation of comparing an expected state of operation with second recorded states in order to determine the degradation of signal states so that actions can be taken in response to prevent autonomous failure.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the evaluation for determining fault of sensor or motor operation of Bauer to include comparing an expected state of operation to a recorded state of operation as taught by Ferguson since Ferguson teaches the motivation of comparing an expected state of operation with second recorded states in order to determine the degradation of signal states so that actions can be taken in response to prevent autonomous failure.
In reference to Claim 51:
The combination of Bauer and Ferguson discloses the limitations of independent claim 51.
System claim 51 functional processes correspond to the method steps of method claim 41.  The additional limitations recited in claim 51 that go beyond the limitations of claim 41 include the system to perform the operation that correspond to the steps of claim 41 include the structure comprising:
Bauer does not explicitly teach:
one or more processors; 
a non-transitory program memory coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the system to perform the functions that correspond to the steps of method claim 41. 
Ferguson teaches:
one or more processors ((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3); 
a non-transitory program memory coupled to the one or more processors and storing instructions that when executed by the one or more processors ((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3)cause the system to perform the functions that correspond to the steps of method claim 41. 
Both Bauer and Ferguson analyze autonomous vehicle operations using computer elements.  Ferguson teaches the motivation of applying a system comprising a processor and readable memory instructions to perform the functions of receiving, determining and comparing in order to determine a result based on sensor data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic computer elements (i.e. system) for receiving and analyzing sensor data of Bauer to include system elements as taught by Ferguson since Ferguson teaches the motivation of applying a system comprising a processor and readable memory instructions to perform the functions of receiving, determining and comparing in order to determine a result based on sensor data..
Therefore, claim 51 has been analyzed and rejected as previously discussed with respect to claim 41. 
In reference to Claim 57:
The combination of Bauer and Ferguson discloses the limitations of independent claim 57.
Medium claim 57 instructions correspond to the method steps of method claim 41.  The additional limitations recited in claim 57 that go beyond the limitations of claim 41 include a tangible non-transitory computer readable medium storing instructions when executed by at least one processor of a computer system cause the computer system to perform the instructions that correspond to the steps of claim 41 include the structure comprising:
Bauer does not explicitly teach:
Ferguson teaches:
tangible non-transitory computer readable medium storing instructions when executed by at least one processor ((Ferguson) in at least Col 1 lines 49-Col 2 lines 1-3)cause the computer system to perform the executed instructions that correspond to the steps of method claim 41. 
Both Bauer and Ferguson analyze autonomous vehicle operations using computer elements.  Ferguson teaches the motivation of applying a system to execute computer readable memory instructions to perform the medium instructions of receiving, determining and comparing in order to determine a result based on sensor data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic computer elements (i.e. system) for receiving and analyzing sensor data of Bauer to include computer readable medium comprising instructions as taught by Ferguson since Ferguson teaches the motivation of applying a system to execute computer readable memory instructions to perform the medium instructions of receiving, determining and comparing in order to determine a result based on sensor data.
Therefore, claim 57 has been analyzed and rejected as previously discussed with respect to claim 41. 
Claim(s) 42-45 and 49 as applied to claim 41 above, Claims 52-55 as applied to claim 51; Claims 58-60 as applied to claim 57 above above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0088089 A1 by Bauer et al (Bauer), in view of US Patent No. 9,274,525 B1 by Ferguson et al (Ferguson), and further in view of US Patent No. 9,019,092 B1 by Brandmaier et al. (Brandmaier)
In reference to Claim 42:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 42.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above), further comprising 
Bauer does not explicitly teach:
determining, by one or more processors, one or more coverage levels associated with a vehicle insurance policy based at least in part upon the allocation of the fault.
Brandmaier teaches:
determining, by one or more processors, one or more coverage levels associated with a vehicle insurance policy based at least in part upon the allocation of the fault.((Brandmaier) in at least Col 8 lines 44-Col 9 lines 1-13), 
Both Bauer and Brandmaier teach collecting data via sensors related to an accident event.  Brandmaier teaches the motivation of transmitting accident data from sensors in order to determine fault of the accident so that claim processes for repairs can be implemented in response to accident insurance coverage.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use of telematic data and analysis of accident fault of Bauer to include insurance response to an accident as taught by Brandmaier since Brandmaier teaches the motivation of transmitting accident data from sensors in order to determine fault of the accident so that claim processes for repairs can be implemented in response to accident insurance coverage..
In reference to Claim 43:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 42. Bauer further discloses the limitations of dependent claim 43.
(Previously Presented) The computer-implemented method of claim 42 (see rejection of claim 42 above),
Bauer does not explicitly teach:
wherein the one or more coverage levels include one or more of: a deductible, a type of coverage, a maximum coverage limit, an estimate of a cost to repair the vehicle, an estimate of a cost to replace the vehicle, an estimate of a cost to repair other property, an estimate of a cost to replace other property, or an estimate of a payment of medical expenses.
Brandmaier teaches:
wherein the one or more coverage levels include one or more of: a deductible, a type of coverage, a maximum coverage limit, an estimate of a cost to repair the vehicle, an estimate of a cost to replace the vehicle, an estimate of a cost to repair other property, an estimate of a cost to replace other property, or an estimate of a payment of medical expenses.((Brandmaier) in at least Col 8 lines 50-Col 9 lines 1-13, Col 10 lines 45-63)
Both Bauer and Brandmaier teach collecting data via sensors related to an accident event to determine fault.  Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine fault, coverage levels and damage estimates for repairs.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use of telematic data and analysis of accident fault of Bauer to include insurance response to an accident as taught by Brandmaier since Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine fault, coverage levels and damage estimates for repairs.
In reference to Claim 44:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 42. Bauer further discloses the limitations of dependent claim 44.

(Previously Presented) The computer-implemented method of claim 42 (see response of claim 42 above),
Bauer does not explicitly teach:
wherein the one or more coverage levels are determined based at least in part upon whether the allocation of the fault indicates a vehicle operator is at least partially at fault for the collision.
Brandmaier teaches:
wherein the one or more coverage levels are determined based at least in part upon whether the allocation of the fault indicates a vehicle operator is at least partially at fault for the collision.((Brandmaier) in at least Fig. 5; Col 3 lines 3-8, Col 3 lines 54-col 4 lines 1-15,  Col 5 lines 1-9, lines 48-50, Col 7 lines 40-48, Col 8 lines 23-39, Col 9 lines 2-13, lines 42-61, Col 10 lines 10-32)
Both Bauer and Brandmaier teach collecting data via sensors related to an accident event to determine fault.  Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine fault, coverage levels and damage estimates for repairs.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use of telematic data and analysis of accident fault of Bauer to include insurance response to an accident as taught by Brandmaier since Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine fault, coverage levels and damage estimates for repairs.
In reference to Claim 45:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 44. Bauer further discloses the limitations of dependent claim 45.

(Previously Presented) The computer-implemented method of claim 44 (see rejection of claim 44 above),
Bauer does not explicitly teach:
wherein the one or more coverage levels are determined based at least in part upon a proportion of the fault allocated to the vehicle operator.
Brandmaier teaches:
wherein the one or more coverage levels are determined based at least in part upon a proportion of the fault allocated to the vehicle operator.((Brandmaier) in at least Fig. 8; Col 3 lines 42-Col 4 lines 1-7, Col 8 lines 26-34, Col 9 lines 1-5, Col 10 lines 10-30, lines 35-53, Col 15 lines 65-Col 16 liens 1-10, Col 17 lines 15-Col 18 lines 1-59)
Both Bauer and Brandmaier teach collecting data via sensors related to an accident event to determine fault.  Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine percentage of accident fault whereby if the fault determination is below a certain percentage then communication is provided to insurer parties for payment at fault and non-at fault vehicles of the accident.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use of telematic data and analysis of accident fault of Bauer to include insurance response to an accident as taught by Brandmaier since Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine percentage of accident fault whereby if the fault determination is below a certain percentage then communication is provided to insurer parties for payment.
In reference to Claim 49:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 49.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above),
wherein determining the allocation of the fault further includes determining a control signal generated by one or more autonomous operation features of one or more additional vehicles [other cause led to the accident] ((Bauer) in at least para 0032).
Bauer does not explicitly teach:
...fault further includes determining a control signal generated by one or more autonomous operation features of one or more additional vehicles
Brandmaier teaches:
wherein determining the allocation of the fault further includes determining a control signal generated by one or more autonomous operation features of one or more additional vehicles ((Brandmaier) in at least Col 17 lines 15-33, Col 19 lines 43-59, Col 22 lines 1-45)
Both Bauer and Brandmaier teach collecting data via sensors related to an accident event to determine fault.  Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine percentage of accident fault whereby if the fault determination is below a certain percentage then communication is provided to insurer parties for payment at fault and non-at fault vehicles of the accident.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic other cause of accident besides driver or autonomous system of Bauer to include insurance response to an accident as taught by Brandmaier since Brandmaier teaches the motivation of that sensor data collected is shared in response to an accident so that an insurance company can determine percentage of accident fault whereby if the fault determination is below a certain percentage then communication is provided to insurer parties for payment.
In reference to Claim 52:
The combination of Bauer and Ferguson discloses the limitations of independent claim 51. Bauer further discloses the limitations of dependent claim 52.
System claim 52 limitations corresponds to the limitations method claim 42.  Therefore, claim 52 has been analyzed and rejected as previously discussed with respect to claim 42
In reference to Claim 53:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 52. Bauer further discloses the limitations of dependent claim 53.
System claim 53 limitations corresponds to the limitations method claim 43.  Therefore, claim 53 has been analyzed and rejected as previously discussed with respect to claim 43
In reference to Claim 54:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 52. Bauer further discloses the limitations of dependent claim 54.
System claim 54 limitations corresponds to the limitations method claim 44.  Therefore, claim 54 has been analyzed and rejected as previously discussed with respect to claim 44
In reference to Claim 55:
The combination of Bauer, Ferguson and Brandmaier discloses the limitations of dependent claim 52. Bauer further discloses the limitations of dependent claim 55.
System claim 55 limitations corresponds to the limitations method claim 45.  Therefore, claim 55 has been analyzed and rejected as previously discussed with respect to claim 45
In reference to Claim 58:
The combination of Bauer and Ferguson discloses the limitations of independent claim 57. Bauer further discloses the limitations of dependent claim 58.
Medium claim 58 instructions corresponds to the limitations method claim 42.  Therefore, claim 58 has been analyzed and rejected as previously discussed with respect to claim 42
In reference to Claim 59:
The combination of Bauer and Ferguson discloses the limitations of dependent claim 58. Bauer further discloses the limitations of dependent claim 59.
Medium claim 59 instructions corresponds to the limitations method claim 43.  Therefore, claim 59 has been analyzed and rejected as previously discussed with respect to claim 43
In reference to Claim 60:
The combination of Bauer and Ferguson discloses the limitations of dependent claim 58. Bauer further discloses the limitations of dependent claim 60.
Medium claim 60 instructions corresponds to the limitations method claim 44.  Therefore, claim 60 has been analyzed and rejected as previously discussed with respect to claim 44
Claim(s) 50 as applied to claim 41 above, Claim 56 as applied to claim 51 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0088089 A1 by Bauer et al (Bauer), in view of US Patent No. 9,274,525 B1 by Ferguson et al (Ferguson), and further in view of US Pub No. 2012/0109692 A1 by Collins et al. (Collins)
In reference to Claim 50:
The combination of Bauer and Ferguson discloses the limitations of independent claim 41. Bauer further discloses the limitations of dependent claim 50.
(Previously Presented) The computer-implemented method of claim 41 (see rejection of claim 41 above), further comprising:
Bauer does not explicitly teach:
causing, by one or more processors, one or more options associated with one or more coverage levels to be presented to a customer for review;
receiving, by one or more processors, a selection by the customer of at least one of the one or more options; and 
adjusting, by one or more processors, a vehicle insurance policy based at least in part upon the selection.
Collins teaches:
causing, by one or more processors, one or more options associated with one or more coverage levels to be presented to a customer for review ((Collins) in at least Fig. 4, Fig. 6-8; para 0060-0062, para 0067-0068, para 0070);
receiving, by one or more processors, a selection by the customer of at least one of the one or more options ((Collins) in at least Fig. 4, Fig. 8, FIG. 10; para 0062-0063, para 0067, para 0070, para 0120); and 
adjusting, by one or more processors, a vehicle insurance policy based at least in part upon the selection ((Collins) in at least Fig. 4B; para 0063-0066).
Both Bauer and Collins are directed toward applying telematic data in order to analyze driving behavior and to reconstruct events such as automobile accidents.  Collins teaches the motivation of using the collected telematic data in order to price or write insurance policies and determine what insurance options to offer to users for selection so that policies can be adjusted based on user selections.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the use of telematic data for determining accident cause of Bauer to include applying the telematic data for determining insurance policy offers of Collins since Collins teaches the motivation of using the collected telematic data in order to price or write insurance policies and determine what insurance options to offer to users for selection so that policies can be adjusted based on user selections.
According to KSR, common sense rationale, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art Collins, whether in the same field of endeavor as that of the applicant’s or a different filed of endeavor included a similar/analogous device for collecting vehicle activity that is analyzed for accident information/determination.  The prior art provided design incentives/market forces such as such data is applicable for determining insurance policies to offer which would have prompted the adaptation of the known collection of vehicle data and analysis for accidents.  Therefore, the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the art.  Accordingly, based on common sense, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art
In reference to Claim 56:
The combination of Bauer and Ferguson discloses the limitations of independent claim 51. Bauer further discloses the limitations of dependent claim 53.
System claim 56 limitations corresponds to the limitations method claim 50.  Therefore, claim 56 has been analyzed and rejected as previously discussed with respect to claim 50
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,713,726 B1 by Allen et al.; US Pub No. 2009/0109037 A1 by Farmer; US Pub No. 2003/0069761 A1 by Nozaki et al; US Patent No. 8,712,909 B1 by Raubenheimer et al; US Pub No. 2012/0123806 A1 by Schumann JR et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697